DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,886,242 in view of So (US 2020/0028239). 
Regarding claim 1, Pat ‘242 discloses, in claims 1-2 and 4, an antenna module comprising: 
an antenna substrate including a core layer (all limitations are the same with the limitations recited in claim 1 of Pat ‘242), and one or more lower wiring layers disposed on a lower surface of the core layer and electrically connected to an upper surface of the core layer (“one or more lower wiring layers disposed on a bottom surface of the core layer”, in claim 1 of Pat ‘242, is interpreted as the same limitation); 
a radio-frequency integrated circuit (RFIC) electrically connected to the one or more lower wiring layers (“the first semiconductor chip and the second semiconductor chip are electrically connected to each other through the lower wiring layer” and “the first semiconductor chip includes a radio-frequency integrated circuit (RFIC)”, in claims 2 and 4 of Pat ‘242, are interpreted as the same limitation); and 
a semiconductor package, spaced apart from the RFIC (“a second semiconductor package, disposed on the antenna substrate and spaced apart from the first semiconductor package” and “the first semiconductor chip includes a radio-frequency integrated circuit (RFIC)”, in claims 1 and 4 of Pat ‘242, are interpreted as the same limitation), including a connection member including one or more redistribution layers, electrically connected to the antenna substrate, and a semiconductor chip (“including a second connection member including one or more second redistribution layers, electrically connected to the antenna substrate, and a second semiconductor chip disposed on the second connection member”, in claim 1 of Pat ‘242, is interpreted as the same limitation).
Pat ‘242 does not explicitly disclose a radio-frequency integrated circuit (RFIC) disposed below the antenna substrate; a semiconductor package, disposed below the antenna substrate; a semiconductor chip disposed below the connection member.
So teaches, in at least figures 9, 13 and related text, the device comprising a radio-frequency integrated circuit (RFIC) (221, [86]) disposed below the antenna substrate (100A, [66]); a semiconductor package (package of 222, [86]), disposed below the antenna substrate (100A, [66]); a semiconductor chip (222, [86]) disposed below the connection member (240, [91]), for the purpose of providing antenna module of which a degree of freedom may be secured when the antenna module is mounted in a set by a reduction in an overall thickness thereof ([4]).
Pat ‘242 and So are analogous art because they both are directed to antenna module and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘242 with the specified features of So because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘242 to have the radio-frequency integrated circuit (RFIC) disposed below the antenna substrate; the semiconductor package, disposed below the antenna substrate; the semiconductor chip disposed below the connection member, as taught by So, for the purpose of providing antenna module of which a degree of freedom may be secured when the antenna module is mounted in a set by a reduction in an overall thickness thereof ([4], So).
Regarding claim 2, Pat ‘242 in view of So discloses the antenna module of claim 1 as described above.
So further teaches, in at least figures 9, 13, and related text, the one or more lower wiring layers (lower 112, [71]) of the antenna substrate (100A, [66]) is electrically connected to one or more antenna patterns (112A, [71]) disposed above the antenna substrate (100A, [66]), for the purpose of providing antenna module of which a degree of freedom may be secured when the antenna module is mounted in a set by a reduction in an overall thickness thereof ([4]).
Regarding claim 3, Pat ‘242 in view of So discloses the antenna module of claim 2 as described above.
So further teaches, in at least figures 9, 13, and related text, at least a portion of the one or more antenna patterns (112A, [71]) is disposed to overlap with the semiconductor package (package of 222, [86]) in a vertical direction, for the purpose of providing antenna module of which a degree of freedom may be secured when the antenna module is mounted in a set by a reduction in an overall thickness thereof ([4]).
Regarding claim 4, Pat ‘242 in view of So discloses the antenna module of claim 1 as described above.
Pat ‘242 in view of So does not explicitly disclose the connection member of the semiconductor package includes the redistribution layer having a greater number of layers than the one or more lower wiring layers of the antenna substrate.
Pat ‘242 teaches, in claim 14, the connection member of the semiconductor package includes the redistribution layer having a greater number of layers than the one or more lower wiring layers of the antenna substrate (“the second connection member of the second semiconductor package includes the second redistribution layer having a greater number of layers than the one or more lower wiring layers of the antenna substrate”, in claim 14 of Pat ‘242, is interpreted as the same limitation), for the purpose of providing antenna module in which a signal path between an antenna and a semiconductor chip is shortened.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in claims 1-2 and 4 of Pat ‘242 to have the connection member of the semiconductor package including the redistribution layer having a greater number of layers than the one or more lower wiring layers of the antenna substrate, as taught by claim 14 of Pat ‘242, for the purpose of providing antenna module in which a signal path between an antenna and a semiconductor chip is shortened.
Regarding claim 5, Pat ‘242 in view of So discloses the antenna module of claim 1 as described above.
Pat ‘242 further discloses, in claims 2 and 4, the RFIC and the semiconductor chip are electrically connected to each other through the one or more lower wiring layer (“the first semiconductor chip and the second semiconductor chip are electrically connected to each other through the lower wiring layer” and “the first semiconductor chip includes a radio-frequency integrated circuit (RFIC)”, in claims 2 and 4 of Pat ‘242, are interpreted as the same limitation).
Regarding claim 6, Pat ‘242 in view of So discloses the antenna module of claim 1 as described above.
Pat ‘242 further discloses, in claim 3, one or more passive components disposed on the connection member and disposed parallel to the semiconductor chip, wherein at least a portion of the one or more of passive components are electrically connected to each other through the one or more redistribution layers (“one or more passive components disposed on the second connection member and disposed parallel to the second semiconductor chip, wherein at least a portion of the one or more of passive components are electrically connected to each other through the one or more second redistribution layers”, in claim 3 of Pat ‘242, is interpreted as the same limitation).
Regarding claim 7, Pat ‘242 in view of So discloses the antenna module of claim 1 as described above.
Pat ‘242 further discloses, in claims 4 and 5, the RFIC and the semiconductor chip are different types of semiconductor chips (“the first semiconductor chip includes a radio-frequency integrated circuit (RFIC)” and “the second semiconductor chip includes a power management integrated circuit (PMIC)”, in claims 4 and 5 of Pat ‘242, are interpreted as the same limitation).
Regarding claim 8, Pat ‘242 in view of So discloses the antenna module of claim 7 as described above.
Pat ‘242 further discloses, in claim 5, the semiconductor chip includes a power management integrated circuit (PMIC) (“the second semiconductor chip includes a power management integrated circuit (PMIC)”, in claim 5 of Pat ‘242, is interpreted as the same limitation).
Regarding claim 10, Pat ‘242 in view of So discloses the antenna module of claim 1 as described above.
So further teaches, in at least figures 9, 13, and related text, a passive component (300, [99]) disposed below the antenna substrate (100A, [66]) and disposed in a level higher than a level in which the semiconductor chip (222, [86]) is disposed, for the purpose of providing antenna module of which a degree of freedom may be secured when the antenna module is mounted in a set by a reduction in an overall thickness thereof ([4]).
Regarding claim 11, Pat ‘242 in view of So discloses the antenna module of claim 10 as described above.
Pat ‘242 further discloses, in claim 8, the passive component is a power inductor (PI) (“the second passive component is a power inductor (PI)”, in claim 8 of Pat ‘242, is interpreted as the same limitation).
Regarding claim 12, Pat ‘242 in view of So discloses the antenna module of claim 1 as described above.
Pat ‘242 further discloses, in claim 6, a frame having a through-hole and including one or more wiring layers and one or more connection vias electrically connecting the one or more wiring layers to each other (all limitations are the same with the limitations recited in claim 6 of Pat ‘242); 
the semiconductor chip, disposed in the through-hole, having a first surface, on which a connection pad is disposed, and a second surface opposing the first surface (“the second semiconductor chip, disposed in the through-hole, having a first surface, on which a connection pad is disposed, and a second surface opposing the first surface”, in claim 6 of Pat ‘242, is interpreted as the same limitation); 
an encapsulant encapsulating at least portions of the frame and the semiconductor chip (“an encapsulant encapsulating at least portions of the frame and the second semiconductor chip”, in claim 6 of Pat ‘242, is interpreted as the same limitation); 
the connection member, disposed on the frame and the first surface of the semiconductor chip, having a first side, facing the frame, and a second side, opposing the first side, and including the one or more redistribution layers electrically connected to the connection pad and the one or more wiring layers (“the second connection member, disposed on the frame and the first surface of the second semiconductor chip, having a first side, facing the frame, and a second side, opposing the first side, and including the one or more second redistribution layers electrically connected to the connection pad and the one or more wiring layers”, in claim 6 of Pat ‘242, is interpreted as the same limitation); 
one or more first passive components disposed on the second side of the connection member and electrically connected to the one or more redistribution layers (“one or more first passive components disposed on the second side of the second connection member and electrically connected to the one or more second redistribution layers”, in claim 6 of Pat ‘242, is interpreted as the same limitation); 
a molding material, disposed on the second side of the connection member, covering at least a portion of each of the one or more first passive components (“a molding material, disposed on the second side of the second connection member, covering at least a portion of each of the one or more first passive components”, in claim 6 of Pat ‘242, is interpreted as the same limitation); and 
a metal layer covering at least a portion of an external surface of each of the frame, the connection member, and the molding material (“a metal layer covering at least a portion of an external surface of each of the frame, the second connection member, and the molding material”, in claim 6 of Pat ‘242, is interpreted as the same limitation).
Regarding claim 13, Pat ‘242 in view of So discloses the antenna module of claim 12 as described above.
Pat ‘242 further discloses, in claims 4 and 7, a second passive component disposed on the antenna substrate, spaced apart from the RFIC and the semiconductor package, and electrically connected to the lower wiring layer of the antenna substrate (“the first semiconductor chip includes a radio-frequency integrated circuit (RFIC)” and “a second passive component disposed on the antenna substrate, spaced apart from the first semiconductor package and the second semiconductor package, and electrically connected to the lower wiring layer of the antenna substrate”, in claims 4 and 7 of Pat ‘242, are interpreted as the same limitation), 
wherein the second passive component has a thickness greater than a thickness of each of the one or more first passive components (all limitations are the same with the limitations recited in claim 7 of Pat ‘242).
Regarding claim 14, Pat ‘242 in view of So discloses the antenna module of claim 13 as described above.
Pat ‘242 further discloses, in claim 8, the second passive component is a power inductor (PI) (all limitations are the same with the limitations recited in claim 8 of Pat ‘242).
Regarding claim 15, Pat ‘242 in view of So discloses the antenna module of claim 12 as described above.
Pat ‘242 further discloses, in claim 9, a connector disposed on one side of the antenna substrate and electrically connected to the antenna substrate (all limitations are the same with the limitations recited in claim 9 of Pat ‘242).
Regarding claim 16, Pat ‘242 in view of So discloses the antenna module of claim 1 as described above.
So further teaches, in at least figures 9, 13, and related text, the connection member (240, [91]) disposed above the semiconductor chip (222, [86]) and including the one or more redistribution layers (242, [91]); 
an encapsulant (230, [79]) disposed below the connection member (240, [91]) and encapsulating at least portions of the semiconductor chip (222, [86]); and 
a metal layer (215, [85]) disposed to surround the encapsulant (230, [79]), 
wherein at least a portion of the metal layer (215, [85]) is disposed between the semiconductor package (package of 222, [86]) and the RFIC (221, [86]), for the purpose of providing antenna module of which a degree of freedom may be secured when the antenna module is mounted in a set by a reduction in an overall thickness thereof ([4]).
Regarding claim 17, Pat ‘242 in view of So discloses the antenna module of claim 1 as described above.
Pat ‘242 further discloses, in claim 10, a frame including one or more insulating layers, one or more wiring layers, respectively disposed on the one or more insulating layers, and one or more connection vias respectively penetrating through the one or more insulating layers and electrically connecting the one or more wiring layers, the frame having a cavity having one surface covered with a metal plate (all limitations are the same with the limitations recited in claim 10 of Pat ‘242); 
the semiconductor chip, having a first surface, on which a connection pad is disposed, and a second surface opposing the first surface, disposed in the cavity such that the second surface faces the metal plate (“the second semiconductor chip, having a first surface, on which a connection pad is disposed, and a second surface opposing the first surface, disposed in the cavity such that the second surface faces the metal plate”, in claim 10 of Pat ‘242, is interpreted as the same limitation); 
an encapsulant covering at least a portion of each of the frame and the semiconductor chip (“an encapsulant covering at least a portion of each of the frame and the second semiconductor chip”, in claim 10 of Pat ‘242, is interpreted as the same limitation); 
the connection member, disposed on the frame and the first surface of the semiconductor chip, including the one or more redistribution layers, having a first side, facing the frame and a second side, opposing the first side, and electrically connected to the connection pad and the one or more wiring layers (“the second connection member, disposed on the frame and the first surface of the second semiconductor chip, including the one or more second redistribution layers, having a first side, facing the frame and a second side, opposing the first side, and electrically connected to the connection pad and the one or more wiring layers”, in claim 10 of Pat ‘242, is interpreted as the same limitation); 
one or more first passive components disposed on the frame and the second surface of the semiconductor chip and electrically connected to one or more wiring layers of the frame (“one or more first passive components disposed on the frame and the second surface of the second semiconductor chip and electrically connected to one or more wiring layers of the frame”, in claim 10 of Pat ‘242, is interpreted as the same limitation); 
a molding material, disposed on the frame and the second surface of the semiconductor chip, covering at least a portion of each of the one or more first passive components (“a molding material, disposed on the frame and the second surface of the second semiconductor chip, covering at least a portion of each of the one or more first passive components”, in claim 10 of Pat ‘242, is interpreted as the same limitation); and 
a metal layer covering at least a portion of an external surface of each of the frame, the connection member, and the molding material (“a metal layer covering at least a portion of an external surface of each of the frame, the second connection member, and the molding material”, in claim 10 of Pat ‘242, is interpreted as the same limitation).
Regarding claim 18, Pat ‘242 in view of So discloses the antenna module of claim 1 as described above.
Pat ‘242 further discloses, in claim 11, a frame including one or more insulating layers, one or more wiring layers, respectively disposed on the one or more insulating layers, and one or more connection vias respectively penetrating through the one or more insulating layers and electrically connecting the one or more wiring layers, the frame including a cavity having one surface covered with a metal plate (all limitations are the same with the limitations recited in claim 11 of Pat ‘242); 
the semiconductor chip, having a first surface on which a connection pad is disposed and a second surface opposing the first surface, disposed in the cavity such that the second surface faces the metal plate (“the second semiconductor chip, having a first surface on which a connection pad is disposed and a second surface opposing the first surface, disposed in the cavity such that the second surface faces the metal plate”, in claim 11 of Pat ‘242, is interpreted as the same limitation); 
an encapsulant covering at least a portion of each of the frame and the semiconductor chip (“an encapsulant covering at least a portion of each of the frame and the second semiconductor chip”, in claim 11 of Pat ‘242, is interpreted as the same limitation); 
the connection member, disposed on the frame and the first surface of the semiconductor chip, including the one or more redistribution layers, having a first side facing the frame, and a second side opposing the first side, electrically connected to the connection pad and the one or more wiring layers (“the second connection member, disposed on the frame and the first surface of the second semiconductor chip, including the one or more second redistribution layers, having a first side facing the frame, and a second side opposing the first side, electrically connected to the connection pad and the one or more wiring layers”, in claim 11 of Pat ‘242, is interpreted as the same limitation); 
one or more passive component disposed on the second side of the connection member and electrically connected to the one or more redistribution layers (“one or more passive component disposed on the second side of the second connection member and electrically connected to the one or more second redistribution layers”, in claim 11 of Pat ‘242, is interpreted as the same limitation); 
a molding member, disposed on the second side of the connection member, covering at least a portion of each of the one or more passive components (“a molding member, disposed on the second side of the second connection member, covering at least a portion of each of the one or more passive components”, in claim 11 of Pat ‘242, is interpreted as the same limitation); and 
a metal layer covering at least a portion of an external surface of each of the frame, the connection member, and the molding material (“a metal layer covering at least a portion of an external surface of each of the frame, the second connection member, and the molding material”, in claim 11 of Pat ‘242, is interpreted as the same limitation).
Regarding claim 19, Pat ‘242 in view of So discloses the antenna module of claim 18 as described above.
Pat ‘242 further discloses, in claim 12, a connector disposed on one side of the antenna substrate and electrically connected to the antenna substrate (all limitations are the same with the limitations recited in claim 12 of Pat ‘242).
Regarding claim 20, Pat ‘242 in view of So discloses the antenna module of claim 18 as described above.
Pat ‘242 further discloses, in claim 4 and 13, a plurality of electrical connection metals respectively disposed on bottom surfaces of the RFIC and the semiconductor package, and respectively electrically connected to the one or more redistribution layers (“the first semiconductor chip includes a radio-frequency integrated circuit (RFIC)” and “a plurality of electrical connection metals respectively disposed on bottom surfaces of the first semiconductor package and the second semiconductor package, and respectively electrically connected to the one or more first redistribution layers and the one or more second redistribution layers”, in claims 4 and 13 of Pat ‘242, are interpreted as the same limitation).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4 of U.S. Patent No. 10,886,242 in view of So (US 2020/0028239), and further in view of Dalmia (US 2019/0139915). 
Regarding claim 9, Pat ‘242 in view of So discloses the antenna module of claim 1 as described above.
Pat ‘242 in view of So does not explicitly disclose the RFIC is disposed in a level higher than a level in which the semiconductor chip is disposed.
Dalmia teaches, in at least figure 3 and related text, the device comprising the RFIC (104, [54]) is disposed in a level higher than a level in which the semiconductor chip (312, [60]) is disposed, for the purpose of antenna package and/or cap package separately from the semiconductor package having greater design latitudes, lower costs, reduced form factor, greater manufacturing yield, and/or better performance for both the semiconductor package ([32]).
Pat ‘242, So, and Dalmia are analogous art because they all are directed to antenna module and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pat ‘242 in view of So with the specified features of Dalmia because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in Pat ‘242 in view of So to have the RFIC  being disposed in a level higher than a level in which the semiconductor chip is disposed, as taught by Dalmia, for the purpose of antenna package and/or cap package separately from the semiconductor package having greater design latitudes, lower costs, reduced form factor, greater manufacturing yield, and/or better performance for both the semiconductor package ([32], Dalmia).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10-11, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by So (US 2020/0028239).
Regarding claim 1, So discloses, in at least figures 9, 13, and related text, an antenna module comprising: 
an antenna substrate (100A, [66]) including a core layer (111a, [71]), and one or more lower wiring layers (lower 112, [71]) disposed on a lower surface of the core layer (111a, [71]) and electrically connected to an upper surface of the core layer (111a, [71]); 
a radio-frequency integrated circuit (RFIC) (221, [86]) disposed below the antenna substrate (100A, [66]) and electrically connected to the one or more lower wiring layers (lower 112, [71]); and 
a semiconductor package (package of 222, [86]), disposed below the antenna substrate (100A, [66]) and spaced apart from the RFIC (221, [86]), including a connection member (240, [91]) including one or more redistribution layers (242, [91]), electrically connected to the antenna substrate (100A, [66]), and a semiconductor chip (222, [86]) disposed below the connection member (240, [91]).
Regarding claim 2, So discloses the antenna module of claim 1 as described above.
So further discloses, in at least figures 9, 13, and related text, the one or more lower wiring layers (lower 112, [71]) of the antenna substrate (100A, [66]) is electrically connected to one or more antenna patterns (112A, [71]) disposed above the antenna substrate (100A, [66]).
Regarding claim 3, So discloses the antenna module of claim 2 as described above.
So further discloses, in at least figures 9, 13, and related text, at least a portion of the one or more antenna patterns (112A, [71]) is disposed to overlap with the semiconductor package (package of 222, [86]) in a vertical direction.
Regarding claim 5, So discloses the antenna module of claim 1 as described above.
So further discloses, in at least figures 9, 13, and related text, the RFIC (221, [86]) and the semiconductor chip (222, [86]) are electrically connected to each other through the one or more lower wiring layer (lower 112, [71]).
Regarding claim 6, So discloses the antenna module of claim 1 as described above.
So further discloses, in at least figures 9, 13, and related text, one or more passive components (225, [69]) disposed on the connection member (240, [91]) and disposed parallel to the semiconductor chip (222, [86]), wherein at least a portion of the one or more of passive components (225, [69]) are electrically connected to each other through the one or more redistribution layers (242, [91]).
Regarding claim 7, So discloses the antenna module of claim 1 as described above.
So further discloses, in at least figures 9, 13, and related text, the RFIC (221, [86]) and the semiconductor chip (222, [86]) are different types of semiconductor chips.
Regarding claim 8, So discloses the antenna module of claim 7 as described above.
So further discloses, in at least figures 9, 13, and related text, the semiconductor chip (222, [86]) includes a power management integrated circuit (PMIC) ([86]).
Regarding claim 10, So discloses the antenna module of claim 1 as described above.
So further discloses, in at least figures 9, 13, and related text, a passive component (300, [99]) disposed below the antenna substrate (100A, [66]) and disposed in a level higher than a level in which the semiconductor chip (222, [86]) is disposed.
Regarding claim 11, So discloses the antenna module of claim 10 as described above.
So further discloses, in at least figures 9, 13, and related text, the passive component (300, [99]) is a power inductor (PI) ([99]).
Regarding claim 16, So discloses the antenna module of claim 10 as described above.
So further discloses, in at least figures 9, 13, and related text, the connection member (240, [91]) disposed above the semiconductor chip (222, [86]) and including the one or more redistribution layers (242, [91]); 
an encapsulant (230, [79]) disposed below the connection member (240, [91]) and encapsulating at least portions of the semiconductor chip (222, [86]); and 
a metal layer (215, [85]) disposed to surround the encapsulant (230, [79]), 
wherein at least a portion of the metal layer (215, [85]) is disposed between the semiconductor package (package of 222, [86]) and the RFIC (221, [86]).
Regarding claim 20, So discloses the antenna module of claim 1 as described above.
So further discloses, in at least figures 9, 13, and related text, a plurality of electrical connection metals (221P/222P, [86]) respectively disposed on bottom surfaces of the RFIC (221, [86]) and the semiconductor package (package of 222, [86]), and respectively electrically connected to the one or more redistribution layers (242, [91]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over So (US 2020/0028239) in view of Dalmia (US 2019/0139915).
Regarding claim 9, So discloses the antenna module of claim 1 as described above.
So does not explicitly disclose the RFIC is disposed in a level higher than a level in which the semiconductor chip is disposed.
Dalmia teaches, in at least figure 3 and related text, the device comprising the RFIC (104, [54]) is disposed in a level higher than a level in which the semiconductor chip (312, [60]) is disposed, for the purpose of antenna package and/or cap package separately from the semiconductor package having greater design latitudes, lower costs, reduced form factor, greater manufacturing yield, and/or better performance for both the semiconductor package ([32]).
So and Dalmia are analogous art because they both are directed to antenna module and one of ordinary skill in the art would have had a reasonable expectation of success to modify So with the specified features of Dalmia because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure disclosed in So to have the RFIC  being disposed in a level higher than a level in which the semiconductor chip is disposed, as taught by Dalmia, for the purpose of antenna package and/or cap package separately from the semiconductor package having greater design latitudes, lower costs, reduced form factor, greater manufacturing yield, and/or better performance for both the semiconductor package ([32], Dalmia).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811